Citation Nr: 1526017	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  11-18 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for a seizure disorder.

3.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1977 to March 1980.

This appeal comes to the Board of Veterans' Appeals (Board) from rating decisions dated February 2009 and October 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2015, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.  Following the hearing, the record was held open for a period of sixty days so additional medical opinion could be submitted, however no additional evidence was received.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  A November 1997 rating decision denying entitlement to service connection for a seizure disorder is final.  The Veteran did not appeal that decision and no new evidence was received by the VA within one year.

2.  Evidence obtained since the November 1997 rating decision raises a reasonable possibility of substantiating the claim for entitlement to service connection for a seizure disorder.

3.  The Veteran did not develop a seizure disorder during, or for several years after, his active duty service, and his disorder was not otherwise related to his active duty service.

4.  An October 2008 rating decision denying entitlement to service connection for a back disorder is final.  The Veteran did not appeal that decision and no new evidence was received by the VA within one year.

5.  Evidence obtained since the October 2008 rating decision does not raise a reasonable possibility of substantiating the claim for entitlement to service connection for a back disorder.  


CONCLUSIONS OF LAW

1.  The November 1997 rating decision, which denied entitlement to service connection for a seizure disorder is final; new and material evidence has been submitted, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2014).  

2.  The criteria for service connection for a seizure disorder have not been met. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

3.  The October 2008 rating decision, which denied entitlement to service connection for a back disorder is final; new and material evidence has not been submitted, and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2014).  






[CONTINUED ON NEXT PAGE]
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence 

The Veteran is seeking service connection for a seizure disorder and a back disorder.  Both of these disorders were previously denied in rating decisions that are final, as will be discussed below.  However, previously denied claims may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, raise a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Moreover, the Court explained this standard is intended to be a low threshold.  Id.

The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, the initial question before the Board in each of these appeals is whether new and material evidence has been presented to reopen the claim.

If the claims are reopened, the Board will proceed to evaluate the claim for entitlement to service connection on its merits.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Each of the Veteran's appeals will be addressed in turn below.

Seizure

The Veteran's prior claim for entitlement to service connection for a seizure disorder was denied in a November 1997 rating decision, because the RO found there was no in-service injury or event.  The Veteran did not file a notice of disagreement or relevant new evidence within one year, and the rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a), 20.302, 20.1103.  

At the time of the November 1997 rating decision, the evidence included the Veteran's service treatment records and post-service private medical records.  Since the November 1997 rating decision, considerable new evidence has been submitted, including the Veteran's March 2015 hearing testimony.  During his hearing, the Veteran reported he experienced his first two seizures during his active duty service.  Hearing Transcript 3-7.  Under the low threshold of Shade, the Veteran's lay statement may reasonably substantiate the reason the Veteran's claim was previously denied, in-service occurrence, and is therefore new and material.  

Because new and material evidence has been presented, the Veteran's claim for entitlement to service connection for a seizure disorder is reopened.  To this limited extent his appeal is granted.  Additionally, the AOJ considered entitlement to service connection for seizure disorder on its merits in the October 2014 statement of the case, and therefore the Board may proceed with adjudicating entitlement to service connection for this disorder.

As discussed, during his March 2015 hearing before the undersigned and his July 2010 hearing before a DRO officer, the Veteran reported he experienced two seizures during his active duty service.  He described his first seizure occurred after he passed out while in formation at Fort Ord in California in approximately 1977.  He described his second seizure occurred during a Mohave Desert field trip with Seventh Med Battalion, and following this second seizure he was unconscious for a period of approximately four hours.  He reported he later received an Article 15 discipline because his commanders believed his second seizure was a result of his drug use.

Service treatment records have been carefully reviewed, but do not reflect the Veteran sought any treatment for, or made any complaint of, a seizure during his active duty service.  Additionally, his claims file does not include any evidence of an Article 15 relating to his seizure event.

As a lay person, the Veteran is competent to report what comes to him through his senses, such as describing losing consciousness in a seizure event.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, after determining that his lay statements are competent, the Board must also weigh the credibility of these lay statements.  As will be discussed, review of the record finds the Veteran's lay statements made during his hearings on appeal are at odds with earlier statements he made during the course of his medical treatment.  

Available post-service medical records reflect the Veteran first reported experiencing a seizure in 1991 after the administration of anesthetic for his back surgery following an automobile accident, more than a decade after his separation from active duty service.  In an August 1992 private record, Dr. M. related the Veteran's seizure symptoms to his February 1991 motor vehicle accident.  The following month, Dr. M. diagnosed the Veteran with posttraumatic seizure following this post-service accident.

After his 1992 diagnosis the Veteran continued to seek treatment for his seizure disorder.  For example, in an October 1995 record with Dr. B. the Veteran estimated he experienced seizures approximately every two weeks, and was treated with several medications.  Dr. B. again diagnosed the Veteran with status post head injury and resultant seizure disorder.  In May 1996, a different Dr. B. noted the Veteran had a history of seizures after his head injury in a motor vehicle accident in approximately 1990.

Therefore, the evidence does not contain any opinion suggesting the Veteran's seizures were related to his active duty service.  Instead, medical records from shortly after the Veteran's 1991 motor vehicle accident consistently relate his diagnosed seizure disorder to his post-service accident, providing evidence against his appeal.

Additionally, the Board notes the private physicians each related the Veteran's seizure disorder to his 1991 motor vehicle accident based, in large part, on the Veteran's own statements.  Therefore, the evidence reflects the Veteran himself consistently related his seizures to his post-service car accident in the contemporaneous medical records.  Because these statements were made shortly after his accident, and during the course of medical treatment when the Veteran had full motivation to report the event accurately in order to receive appropriate medical care, the Board finds these statements are highly probative.  Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (holding the Board may properly assign more probative value to lay statements made for treatment purposes than subsequent statements made for compensation purposes).  Therefore, the Veteran's probative lay statements establish his seizures first developed after his 1991 motor vehicle accident.


Because the Veteran's lay statements made several years later in the course of seeking compensation benefits are at odds with his lay statements reflected in the contemporaneous medical records, the Board finds his lay statements suggesting his seizures first began during his active duty service are not probative.

Based on all the foregoing, the evidence reflects the Veteran first developed his currently diagnosed seizure disorder more than ten years after his active duty service, and after a post-service motor vehicle accident.  The claims file does not include any probative evidence suggesting his diagnosed seizures were otherwise related to his active duty service.  Because there is no suggestion of an association with his active duty service, no VA examination was required.  McLendon v. Nicholson, 20 Vet. App. 79, 82-83 (2006).  Accordingly, the elements of service connection have not been met, and the Veteran's appeal is denied.

Back

The Veteran's prior claim for entitlement to service connection for a back disorder was denied in an October 2008 rating decision for failure to establish a nexus to active duty service.  At the time of the October 2008 rating decision, the evidence included the Veteran's service treatment records, post-service private medical records, the Veteran's written statements and testimony, and the report from a September 2008 VA examiner.  The RO considered the Veteran's in-service complaints of back pain, as well as the reports regarding his post-service motor vehicle accidents, and determined the evidence did not establish the Veteran's current back disorder was related to his active duty service instead of his post-service motor vehicle accidents.  

The Veteran did not file a notice of disagreement or relevant new evidence within one year, and the rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a), 20.302, 20.1103.  [Previously, a claim for service connection for a back disorder condition had been denied in 1997.]


Since the October 2008 rating decision, new evidence has been submitted, including updated treatment records, records from the Social Security Administration (SSA), and the Veteran's additional statements and testimony.  As discussed, when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, raise a reasonable possibility of substantiating the claim.  Shade at 118.  However, as will be discussed, the Board finds this additional evidence could not reasonably substantiate the claim, and therefore is not new and material.

The newly submitted evidence includes additional statements from the Veteran, including testimony from his March 2015 hearing before the undersigned.  In this testimony the Veteran described injuring his back in service when he fell off a ladder.  However, these statements are duplicative of the Veteran's earlier statements describing an in-service injury to his back which were explicitly considered by the RO in the October 2008 rating decision.  Accordingly, these duplicative statements are not new.

The new evidence also includes additional medical records, including private treatment records from the 1990s which were held by the SSA.  However, these medical records do not contain any opinion that the Veteran's current back disorder was related to his active duty service, and instead only provide additional evidence against his appeal.  For example, in a newly submitted March 1991 treatment record with Dr. Wassel, the Veteran attributed his current back pain to his February 1991 motor vehicle accident.  The Veteran himself related his back pain to his post-service automobile accident again during his 1991 application for SSA benefits.  Therefore, the Veteran's own statements in contemporaneous medical records provide evidence against his appeal.

Accordingly, the newly submitted evidence does not include any suggestion the Veteran's current back disorder was related to his active duty service, but instead provides additional evidence against this assertion.  Therefore, the new evidence associated with the record since the October 2008 rating decision does not raise a reasonable possibility of substantiating the reason the Veteran's claim was previously denied, failure to establish a nexus to active duty service.  Because no new and material evidence has been presented, the Veteran's claim is not reopened, and entitlement to service connection for a back disorder remains denied.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

Additionally, in Kent v. Nicholson, 20 Vet. App. 1(2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the veteran that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.

In the present case, required notice was provided by letters dated in November 2008 and October 2011, which informed the Veteran of all the elements required by the Pelegrini II Court prior to initial AOJ adjudication.  The letters also informed the Veteran how disability ratings and effective dates were established, as well as the elements of establishing new and material evidence as required by Kent.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have service treatment records and records from the SSA.  

In March 2015, the Veteran was provided with a hearing before the undersigned VLJ.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed disabilities, specifically regarding any nexus to his service.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file, and specifically inquired as to outstanding medical records.  No such pertinent evidence was identified by the Veteran or his representative.  As discussed, the record was held open for a period of sixty days so the Veteran could obtain new medical opinion evidence, however no additional evidence was received during this period.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Board acknowledges the Veteran was not provided with an examination regarding the above discussed disorders.  VA medical examinations must be provided with there is competent evidence of a current disability, evidence establishing an in-service injury or event, and any indication that the disability may be related to the in-service event.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, as discussed in detail above, for each of the above discussed disorders the evidence failed to establish these elements.  Additionally, no VA examination is required if the Veteran's claims cannot be reopened.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007).  Accordingly, a VA examination was not required regarding either of the above-discussed appeals.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

New and material evidence has been submitted, and the application to reopen a claim for entitlement to service connection for a seizure disorder is reopened.

Entitlement to service connection for a seizure disorder is denied.

New and material evidence having not been submitted, the application to reopen a claim for entitlement to service connection for a back disorder is denied.







______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


